Citation Nr: 1734798	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  08-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for hepatitis C from May 20, 2015.  

2.  Entitlement to an effective date earlier than April 8, 2013, for a 10 percent rating for tinnitus.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to September 1983.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Appeals Management Center and the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Review of the claim file reflects that the claims listed on the title page were not initially developed together.  The Board has combined them into one appeal.   

In January 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In December 2015, the Board denied the claim of entitlement to an initial disability rating in excess of 10 percent for hepatitis C for the period prior to May 20, 2015.  However, the claim for an increased rating beginning on May 20, 2015, was remanded for additional development.  Subsequently, the RO, in a December 2016 rating action, increased the disability evaluation to 20 percent, effective May 20, 2015.  Because the increase in the evaluation of the Veteran's hepatitis C disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

As to the Veteran's claim of entitlement to an effective date earlier than April 8, 2013, for the assignment of a 10 percent rating for tinnitus, the Board notes that during the appeal process, a noncompensable rating for tinnitus was increased to 10 percent, effective April 15, 2013.  The Veteran appeal the effective date assigned, and in a December 2016 rating action, the RO granted an earlier effective date of April 8, 2013.  Although an earlier effective date was granted, the matter remains in appeal status as there is no indication of record that the Veteran is satisfied with the newly assigned effective date.  In fact, he claims that the 10 percent rating should be assigned from August 2007 when he filed claims for service connection for hepatitis and a mental health disorder.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  For the period from May 20, 2015, the Veteran's service-connected hepatitis C has been consistently manifested by right upper quadrant pain, daily fatigue, malaise, and arthralgia, with additional gastrointestinal (GI) disturbance resulting in loss of appetite, weight loss, vomiting, and nausea.  VA examination report of May 2015 noted that the total duration of incapacitating episodes due to the liver disorder in the past 12 months was less than one week.  VA examination report of September 2016 noted no such incapacitating episodes in the past 12 months.  

2.  Service connection for intermittent tinnitus was established in an August 1984 rating decision, and a noncompensable rating was assigned from September 8, 1983.  The Veteran did not appeal this determination and it is final.  

3.  Effective on June 10, 1999, the diagnostic code (DC) pertaining to tinnitus (38 C.F.R. § 4.87, DC 6260) was revised to allow for a 10 percent rating for "recurrent" tinnitus with no mention of etiology as a factor.  

4.  A formal claim was filed on December 2, 2003, for hearing impairment (and tinnitus).  However, the Veteran failed to report for VA audiological examination scheduled at the time, and the noncompensable rating for hearing loss was confirmed and continued.  Moreover, there was no report of tinnitus, recurrent or otherwise, for which a 10 percent rating could be assigned.  

5.  A formal claim was received on August 17, 2007, for entitlement to service connection for hepatitis C and bipolar disorder.  Tinnitus was not mentioned.  

6.  On April 8, 2014, the Veteran filed claims for increased evaluations for his service-connected conditions, to include "hearing impairment."  VA examination in May 2015 reported recurrent tinnitus, and a September 2016 rating decision assigned a 10 percent rating for tinnitus, effective April 15, 2013.  An earlier effective date of April 8, 2013, was assigned upon rating decision in December 2016.  

7.  As VA examination in May 2015 showed recurrent tinnitus, and as the Veteran filed a claim for increased compensation for hearing impairment on April 8, 2014, and as 38 C.F.R. § 3.114 (2016) allows for assignment of an effective date of one year prior to the date of claim, it is concluded that the Veteran met all eligibility criteria for the award of a 10 percent rating for tinnitus on April 8, 2013, but not before.  

8.  There is no unadjudicated formal or informal claim for an increased rating for tinnitus subsequent to the December 2003 rating decision and prior to April 8, 2014, and VA did not review the rating assigned for the Veteran's tinnitus on its own initiative at any time during this period.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for hepatitis C from May 20, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.114 DC 7354 (2016).  

2.  The currently assigned effective date of April 8, 2013, for the award of a 10 percent disability rating for service-connected tinnitus is the earliest assignable by law.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.159, 3.321, 3.400, 4.87, DC 6260 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has met its duty to notify for this claim.  Service connection for the issues on appeal was granted in August 1984 (tinnitus) and January 2014 (hepatitis).  Recent developments include the assignment of a 20 percent rating from May 20, 2015, for hepatitis C.  Also, a 10 percent rating for tinnitus was assigned, effective April 8, 2013.  See the December 2016 rating action.  The Veteran is now appealing the downstream issues of the initial rating that was assigned the hepatitis C condition from May 20, 2015, and the effective date assigned after the grant of an increased (10 percent) rating for tinnitus.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA treatment records and private records are associated with the file.  The Board has reviewed the Veteran's statements/testimony and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA audiological examination in July 2015 and VA and private examinations in September 2016 to obtain medical evidence as to the nature and/or severity of the service-connected tinnitus and hepatitis C.  The Board finds that the examination reports are adequate for rating purposes.  The examinations were performed by medical personnel based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to an Initial Evaluation in Excess of 20 Percent for Hepatitis C from May 20, 2015

The Veteran's hepatitis C is rated pursuant to 38 C.F.R. § 4.114, DC 7354.  This DC provides criteria for the evaluation of hepatitis C.  

A noncompensable evaluation is assigned for hepatitis C that is nonsymptomatic.  

A 10 percent rating is assigned for hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  

A 20 percent rating is assigned for hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12 month period, but not occurring constantly.  

A 100 percent rating is assigned for near- constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, DC 7354 (2016).  

Sequelae, such as cirrhosis or malignancy of the liver, are evaluated under an appropriate DC, but the same signs and symptoms cannot be used as the basis for evaluation under DC 7354 and under a DC for sequelae.  38 C.F.R. § 4.114, DC 7354, Note 1.  

An "incapacitating episode" is defined as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Id. at Note 2.  Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2016).  

The criteria for a 20 percent rating, as well as those for the 40 percent and 60 percent levels, are stated in the disjunctive, presenting two alternate scenarios for establishing entitlement for each level.  With respect to the 20 percent level, either the evidence must show that the Veteran has daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or the evidence must show incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12 month period.  

Under DC 7312, a compensable rating for cirrhosis of the liver is warranted for symptoms such as weakness, anorexia, abdominal pain, and malaise.  Portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss warrant a 30 percent rating.  38 C.F.R. § 4.114, DC 7312 (2016).  

Background and Analysis

Upon VA examination on May 20, 2015, for hepatitis, cirrhosis and other liver conditions, the Veteran reported daily fatigue, malaise, and arthralgia, with intermittent nausea and vomiting.  The Veteran had also lost weight.  His baseline weight was reported to be 280 pounds and current weight 260 pounds.  The weight loss had reportedly been sustained for three months or longer.  In the past 12 months, there had been less than one week of incapacitating episodes.  Signs of cirrhosis included intermittent weakness and abdominal pain.  Malaise was near constant.  

When examined at a private facility on September 14, 2016, the Veteran reported a stabbing, cramping, dull liver pain in the right upper quadrant.  The pain interfered with his sleeping.  His bowel movements ranged from hard stools to diarrhea.  He had lost 65 pounds in the past, but his weight was now stable.  Liver ultrasound and computerized tomography (CT) of the liver were essentially normal.  

At the time of additional VA examination on September 29, 2016, the Veteran still complained of fatigue and said that he slept up to 16 hours per day.  He was extremely weak and complained of loss of appetite and weight loss.  He related this to reflux and heartburn symptoms.  He complained of bouts of constipation and diarrhea.  He reported his weight was 230 pounds, which the examiner noted was the same weight shown in records from 2008.  He reported daily fatigue and malaise, as well as nausea and right upper quadrant pain.  The examiner noted that there had been no incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain due to the liver condition during the past 12 months.  The examiner noted that the abdomen was soft, non-distended and without hepatomegaly.  There was tenderness to palpation over epigastric and the right upper quadrant.  There was no edema in the lower extremities.  The examiner further noted that cirrhosis was not shown as ultrasound and CT tests of the liver were normal.  It was specifically noted that there was no hepatomegaly.  The service-connected hepatitis C was described as stable.  

The Board finds that the preponderance of the evidence does not support the grant of a rating in excess of 20 percent for the period from May 20, 2015.  Indeed, the evidence dated from that date forward shows daily fatigue, malaise, and GI disturbance, to include weight loss, nausea and vomiting.  Incapacitating episodes were less than one per week in 2015 and none in 2016.  These manifestations are recognized in the 20 percent criteria pursuant to DC 7354.  The Veteran does not show at any time from May 20, 2015, forward, the criteria for an increased rating of 40 percent or higher, to include incapacitating episodes as a result of his liver symptoms of at least four weeks during the previous 12 month period.  There is also no evidence of hepatomegaly.  In fact, the September 2016 VA examiner specifically noted there was no hepatomegaly.  Thus, the Board finds that a rating in excess of 20 percent for the period from May 20, 2015, is not warranted.  Moreover, cirrhosis is not shown so consideration of DC 7312 is not appropriate.  

Final Considerations

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  

The discussion above reflects that the symptoms of the Veteran's hepatitis C are fully contemplated by the applicable rating criteria.  The criteria of DC 7354, pertain to the specific manifestations of hepatitis C and provide specific details as to what symptoms should be demonstrated to warrant each possible rating.  In this case, the symptoms shown from May 20, 2015, forward are best represented by the currently assigned 20 percent rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular evaluation for hepatitis C is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).  Further, a basis for an extraschedular rating due to the combined effects of multiple service-connected disabilities has not been raised/presented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Entitlement to an Effective Date Earlier than April 8, 2013, 
for a 10 Percent Rating for Tinnitus  

As to the laws and regulations regarding earlier effective date due to a change of law, where compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  Similarly, an increase based on revised, liberalizing rating criteria cannot be effective prior to the effective date of the changed criteria, unless specifically provided by the revised regulations.  If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a) (2016).  

But, in order to be eligible for a retroactive award under § 3.114 (2016), the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  The provisions of § 3.114 (2016) are applicable to original and reopened claims as well as claims for increase.  Id.  

Prior to 1976, DC 6260 for tinnitus only provided a noncompensable disability rating.  See 38 C.F.R. § 4.84(b) (1975).  This pre-1976 version of DC 6260 also contained a reference to DCs 8045 and 8046, which allowed for assignment of a 10 percent rating for subjective symptoms, such as tinnitus, but which resulted from head trauma or cerebral arteriosclerosis, but without mention of acoustic trauma.  

Effective on March 10, 1976, DC 6260 for tinnitus was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma.  See 38 C.F.R. § 4.84(b) (1976); see also 41 Fed. Reg. 11291, 11298 (March 10, 1976).  The March 1976 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent compensable rating for "persistent" tinnitus from acoustic trauma.  

Effective on June 10, 1999, DC 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.  
See 38 C.F.R. § 4.87 (2000); see also 64 Fed. Reg. 25202-25210 (May 11, 1999).  The June 1999 change in the regulation amounts to a liberalizing change, as it now provided for a 10 percent rating for "recurrent" tinnitus without a requirement that it had to be "persistent," and with no mention of etiology as a factor.  

Effective on June 13, 2003, DC 6260 for tinnitus was again revised to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Note (2) (2016); 68 Fed. Reg. 25822 (June 2003).  This, however, does not amount to a liberalizing change, but rather a clarification of existing practice.  

In this case, a report of tinnitus was made upon VA audiological examination in May 2015.  It was described as recurrent at that time.  It is further noted that the Veteran filed a claim for hearing impairment in 2003 and it is concluded that such encompasses tinnitus.  However, he failed to report for audiological examination in conjunction with that claim.  Thus, it cannot be said that recurrent tinnitus was present at that time.  He again filed a claim for an increased rating for his service-connected hearing loss on April 8, 2014, and as noted above, recurrent tinnitus was shown upon audiological examination in May 2015.  Assuming in the Veteran's favor that such tinnitus was present when he filed his claim for an increased rating in 2014, and as 38 C.F.R. § 3.114 (2016) provides for an effective date one year prior to the date of claim, it is concluded that the a 10 percent rating is warranted for tinnitus as of April 8, 2013, but not before.  Based on VA law, the Veteran is not entitled to the assignment of a 10 percent rating for tinnitus prior to that date.  

There is no evidence of record that a tinnitus claim was reviewed on the initiative of VA or at the Veteran's request within one year after the effective dates of the liberalizing legislation (March 10, 1976 and June 10, 1999).  There is also no evidence of record that a tinnitus claim was reviewed on the initiative of VA more than one year after the liberalizing legislation.  Moreover, it is noted that the Veteran failed to report for VA audiological examination in 2005 which might have showed the presence of recurrent tinnitus.  As the record stands, recurrent tinnitus was simply not demonstrated until examination in May 2015.  The noncompensable rating assigned for the service-connected tinnitus, effective upon discharge, constituted the highest rating available at that time for the service-connected tinnitus due to acoustic trauma under DC 6260.  See 38 C.F.R. § 4.84(b) (1975).  In this regard, the Veteran does not contend he is entitled to a 10 percent rating for tinnitus any time prior to the March 1976 liberalizing law, but more importantly, the evidence and law at that time would not support it.  

Based on the foregoing, the Veteran's earlier effective date claim for the assignment of a 10 percent rating for the service-connected tinnitus prior to April 8, 2013, must be denied as a matter of law.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which an earlier effective date may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  


ORDER

Entitlement to an initial evaluation in excess of 20 percent for hepatitis C from May 20, 2015, is denied.  

Entitlement to an effective date earlier than April 8, 2013, for a 10 percent rating for tinnitus, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


